        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 1 of 11



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JULIE LALONDE,

                     Plaintiff,                         DECISION AND ORDER

              v.                                        6:19-CV-06411 EAW

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.


                                   INTRODUCTION

       Represented by counsel, plaintiff Julie Lalonde (“Plaintiff”) brings this action

pursuant to Titles II and XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying her applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 8; Dkt. 9),

and Plaintiff’s reply (Dkt. 11). For the reasons discussed below, the Commissioner’s

motion (Dkt. 9) is denied and Plaintiff’s motion (Dkt. 8) is granted to the extent that the

matter is remanded to the Commissioner for further administrative proceedings consistent

with this Decision and Order.




                                           -1-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 2 of 11



                                      BACKGROUND

       Plaintiff protectively filed her applications for DIB and SSI on December 18, 2015.

(Dkt. 7 at 87, 88).1 In her applications, Plaintiff alleged disability beginning July 1, 2010,

due to: slipped and herniated discs in back; deterioration of spine; numbness in both sides

when standing for more than ten minutes; high blood pressure; reoccurring migraines;

possible arthritis in neck; arthritis in left shoulder; depression; and anxiety. (Id. at 89-90).

Plaintiff’s applications were initially denied on April 6, 2016. (Id. at 97-104). At

Plaintiff’s request, a video hearing was held before administrative law judge (“ALJ”) Mary

J. Leary on March 12, 2018, with Plaintiff appearing in Elmira, New York, and the ALJ

presiding over the hearing from Springfield, Missouri. (Id. at 43-75). On June 5, 2018,

the ALJ issued an unfavorable decision. (Id. at 24-42). Plaintiff requested Appeals Council

review; her request was denied on April 9, 2019, making the ALJ’s determination the

Commissioner’s final decision. (Id. at 4-9). This action followed.

                                   LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                             -2-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 3 of 11



§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

                                           -3-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 4 of 11



finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g).      To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).




                                             -4-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 5 of 11



                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ

determined that Plaintiff last met the insured status requirements of the Act on December

31, 2015. (Dkt. 7 at 29). At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful work activity since July 1, 2010, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff had the severe impairments of

spondylolisthesis, degenerative disc disease of the lumbar spine, obesity, osteoarthritis of

the neck and shoulder, and migraines.        (Id.).   The ALJ found Plaintiff’s medically

determinable impairments of hypertension, gastro-esophageal reflux disease, unspecified

upper respiratory tract infection, bereavement, adjustment disorder with depression and

anxiety, major depressive disorder, and panic attacks were non-severe. (Id. at 30).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 32). The ALJ particularly considered the requirements of Listings 1.02, 1.04, and 11.02

in reaching this conclusion, as well as considering the effect of Plaintiff’s obesity as

required by Social Security Ruling (“SSR”) 02-01p. (Id. at 32-33).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the

additional limitations that:

       [Plaintiff] can occasionally climb ramps and stairs; can never climb ladders,
       ropes, or scaffolds; can occasionally stoop, kneel, crouch, and crawl; and
                                            -5-
         Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 6 of 11



       must avoid concentrated exposure to hazards such as dangerous machinery
       and unprotected heights.

(Id. at 33).

       At step four, the ALJ found that Plaintiff was capable of performing past relevant

work as a teacher’s aide and sales clerk. (Id. at 36). Notwithstanding her step four finding,

the ALJ made an alternative step five finding. At step five, the ALJ relied on the testimony

of a vocational expert (“VE”) to conclude that, considering Plaintiff’s age, education, work

experience, and RFC, there were jobs that existed in significant numbers in the national

economy that Plaintiff could perform, including the representative occupations of cashier

II and sales attendant worker. (Id. at 37-38). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act at any time from the alleged onset date through the

date of the ALJ’s decision. (Id. at 38).

II.    Remand of this Matter for Further Proceedings is Necessary

       Plaintiff asks the Court to reverse or, in the alternative, to remand this matter to the

Commissioner, arguing that (1) the Appeals Council erred in weighing the opinion of Dr.

Richard Terry, Plaintiff’s treating physician; and (2) the ALJ improperly based her RFC

finding on her own lay interpretation of the medical records and improperly substituted her

lay opinion for undisputed medical opinion. (See Dkt. 8-1). The Court has considered

each of these arguments and, for the reasons discussed below, finds that the Appeals

Council erred in its consideration of Dr. Terry’s opinion, and this error necessitates remand

for further administrative proceedings.




                                             -6-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 7 of 11



       A.        Appeals Council Review

       Following her administrative hearing, Plaintiff submitted additional evidence

consisting of treating physician Dr. Terry’s medical opinion dated October 8, 2018. (See

Dkt. 1 at 3-4). The Appeals Council did not consider the opinion, finding that the “evidence

[did] not show a reasonable probability that it would change the outcome of the decision.”

(Dkt. 7 at 5).

       The Appeals Council must consider “new” and “material” evidence if it “relates to

the period on or before the date of the administrative law judge hearing decision” and there

is “reasonable probability that the additional evidence would change the outcome of the

decision.” 20 C.F.R. § 404.970(a)(5). “[W]hen claimants submit to the Appeals Council

treating-physician opinions on the nature and severity of their impairments during the

relevant period of disability, ‘the treating physician rule applies, and the Appeals Council

must give reasons for the weight accorded’ to that opinion.” Djuzo v. Comm’r of Soc. Sec.,

No. 5:14-CV-272 GLS/ESH, 2014 WL 5823104, at *14 (N.D.N.Y. Nov. 7, 2014). “It is

insufficient for the Appeals Council to merely acknowledge that they reviewed new

evidence from a treating physician without providing such reasoning.” Seifried ex rel.

A.A.B. v. Comm’r of Soc. Sec., No. 6:14-CV0347 (LEK/TWD), 2014 WL 4828191, at *4

(N.D.N.Y. Sept. 29, 2014) (citation omitted). As such, “[r]emand may be appropriate

where the Appeals Council fails to discuss a newly submitted treating physician’s opinion

or ‘fails to provide the type of explanation required by the treating physician rule when

denying [the p]laintiff’s request for review.’” Samantha D. v. Comm’r of Soc. Sec., No.

3:18-CV-1280 (ATB), 2020 WL 1163890, at *4 (N.D.N.Y. Mar. 11, 2020) (quoting Djuzo,

                                           -7-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 8 of 11



2014 WL 5823104, at *4-5). However, “remand is only appropriate when there is a

‘reasonable possibility’ that this evidence would have influenced the ALJ to decide the

disability determination differently.” Amanda L. C. v. Comm’r of Soc. Sec., No. 3:19-CV-

0817 (GTS), 2020 WL 4783169, at *6 (N.D.N.Y. Aug. 18, 2020).

       Here, the Appeals Council summarily concluded that Dr. Terry’s opinion did not

“show a reasonable probability that it would change the outcome of the decision.” (Dkt. 7

at 5). As such, the Appeals Council failed to provide “good reasons” for disregarding the

opinion of Plaintiff’s treating physician. This was error as “[t]he law is clear that the

Commissioner must—acting either through the Appeals Council or the ALJ—properly

evaluate a treating physician’s opinion and provide good reasons for that evaluation.”

Michael B. v. Saul, No. 3:19-CV-776 (CFH), 2020 WL 5292055, at *9 (N.D.N.Y. Sept. 4,

2020); see also Davis v. Saul, No. 19 CIV. 02974 (JCM), 2020 WL 2094096, at *12

(S.D.N.Y. May 1, 2020) (“This threadbare statement lacks any reasoning that sheds light

on ‘why the Appeals Council found the proffered evidence immaterial,’ and thus ‘deprives

the Court of its ability to determine whether the Commissioner’s decision is supported by

substantial evidence.’”); Stadler v. Barnhart, 464 F. Supp. 2d 183, 188 (W.D.N.Y. 2006)

(finding Appeals Council had erred by “fail[ing] to follow the requirements of the

Commissioner’s regulation in summarily concluding, without ‘good reasons’ stated, that

the new evidence submitted by plaintiff’s counsel to it was insufficient to disturb the ALJ’s

determination” (citations omitted)).

       Based on the record before the Court, the Court cannot conclude with certainty that

there is no reasonable probability that Dr. Terry’s opinion would not have changed the

                                            -8-
        Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 9 of 11



outcome of the decision because the opinion, if credited, would have undermined the ALJ’s

RFC finding. For example, Dr. Terry opined that Plaintiff would be off task more than

33% of the workday. (Dkt. 1 at 3). If the ALJ credited this statement, it would have

precluded full-time employment based on the VE’s testimony. (See Dkt. 7 at 72 (VE

confirmed hypothetical individual that would be off task about 15% of workday would be

unable to sustain any work in the national economy)). Moreover, if the ALJ had credited

Dr. Terry’s opinion that Plaintiff would miss more than 4 days of work per month (Dkt. 1

at 4), this too would have precluded full-time employment based on the VE’s testimony.

(See Dkt. 7 at 72 (in response to ALJ’s question of whether an individual would be able to

sustain work if she were absent one day per month, the VE answered that it “[d]epends on

what type of work, but or most unskilled work, or some even semi-skilled, if you miss

work—if you start missing work from the month that you’re hired, the first day that you’re

hired, you’ll have no earned time off and they’ll terminate you”)).

       The Commissioner argues that the Appeals Council’s failure to provide good

reasons in rejecting Dr. Terry’s opinion does not require remand because the opinion was

inconsistent with the medical evidence of record, including Plaintiff’s own testimony and

Dr. Terry’s treatment notes. (Dkt. 9-1 at 7-9). “However, the Appeals Council did not

discuss any of these reasons in its decision, and even if the new evidence was disputed by

other evidence in the record, that ‘provides no basis for excusing the agency from the

requirement that it make findings as to the impact of the treating physician rule and provide

good reasons for rejecting a treating physician’s opinion.’” Cintron v. Berryhill, No. 1:16-

cv-07731 (SDA), 2018 WL 1229731, at *11 (S.D.N.Y. Mar. 6, 2018) (quoting Garcia v.

                                            -9-
       Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 10 of 11



Comm’r of Soc. Sec., 208 F. Supp. 3d 547, 554 (S.D.N.Y. 2016)); see also Snell v. Apfel,

177 F.3d 128, 134 (2d Cir. 1999) (“A reviewing court may not accept appellate counsel’s

post hoc rationalizations for agency action.”).      Accordingly, the Appeals Council’s

rejection of Dr. Terry’s opinion without an explanation for rejecting or discounting material

aspects of it is error requiring remand. Davison v. Colvin, No. 1:12-cv-316 (MAD/VEB),

2013 WL 5278670, at *9 (N.D.N.Y. Sept. 18, 2013) (remand warranted for Appeals

Council’s failure to provide “good reasons” for disregarding treating physician’s opinion

where there was a “reasonable possibility” that the ALJ would have reached a different

result had the administrative record included the opinion); Stadler, 464 F. Supp. 2d at 188

(remanding for further proceedings where Appeals Council summarily rejected treating

physician’s opinion that conflicted with the ALJ’s RFC finding).

       B.     Plaintiff’s Remaining Arguments

       As set forth above, Plaintiff has identified additional reasons why she contends the

ALJ’s decision was not supported by substantial evidence. However, because the Court

has already determined, for the reasons previously discussed, that remand of this matter for

further administrative proceedings is necessary, the Court declines to reach these issues.

See, e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y.

Dec. 1, 2016) (declining to reach arguments “devoted to the question whether substantial

evidence supports various determinations made by [the] ALJ” where the court had already

determined remand was warranted); Morales v. Colvin, No. 13cv06844 (LGS) (DF), 2015

WL 2137776, at *28 (S.D.N.Y. May 4, 2015) (the court need not reach additional



                                           - 10 -
         Case 6:19-cv-06411-EAW Document 13 Filed 09/23/20 Page 11 of 11



arguments regarding the ALJ’s factual determinations “given that the ALJ’s analysis may

change on these points upon remand”).

                                     CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (Dkt. 8)

is granted to the extent that the matter is remanded to the Commissioner for further

administrative proceedings consistent with this Decision and Order. The Commissioner’s

motion for judgment on the pleadings (Dkt. 9) is denied. The Clerk of Court is directed to

enter judgment and close this case.

         SO ORDERED.


                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated:          September 23, 2020
                Rochester, New York




                                            - 11 -
